DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 are currently pending in the present application, with claim 1 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 August 2022 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,361,520. 
Current Application (17/731,770)
US Patent (11,361,520)
1. A method comprising: 
receiving a cinema image depicting one or more first visual objects; 
receiving a device image depicting one or more second visual objects, 
wherein the one or more first visual objects include at least one visual object that has a portion excluded from all of the one or more second visual objects; wherein both the one or more first visual objects and the one or more second visual objects are determined to be depicted in a multi-view image from which both the cinema image and the device image are derived; 
causing the cinema image depicting the one or more first visual objects to be rendered and displayed to a viewer on a cinema display while causing the device image depicting the one or more second visual objects to be concurrently rendered and displayed to the same viewer on a device display.
	1. A method comprising: 
	receiving a multi-layer multi-view video signal comprising one or more single-layer cinema images in a cinema image layer and one or more single-layer device images in one or more device image layers, the single-layer cinema images in the cinema image layer and the single-layer device images in the one or more device image layers being previously derived from one or more multi-view unlayered images; 
	retrieving, from the cinema image layer of the multi-layer multi-view video signal, the one or more single-layer cinema images, the one or more single-layer cinema images depicting a first proper subset of one or more visual objects in a plurality of visual objects as originally depicted by the one or more multi-view unlayered images; 
	retrieving, from the one or more device image layers of the multi-layer multi-view video signal, the one or more single-layer device images, the one or more single-layer device images depicting one or more second proper subsets of one or more visual objects in the plurality of visual objects as originally depicted by the one or more multi-view unlayered images; 
	causing the one or more single-layer cinema images, which depict the first proper subset of visual objects, to be rendered and displayed to a viewer on a cinema display in a 3D space; causing the one or more single-layer device images, which depict the one or more second proper subsets of visual objects, to be rendered and displayed to the viewer on a device display in the 3D space concurrently with the one or more single-layer cinema images rendered and displayed to the viewer on the cinema display in the 3D space; 
	wherein the first proper subset of visual objects includes at least one visual object that has a portion excluded from all of the one or more second proper subsets of visual objects; 
	wherein the first proper subset of visual objects as rendered on the cinema display and the one or more second proper subsets of visual objects as rendered on the device display collectively depict the plurality of visual objects located at a plurality of spatial locations in a 3D image space, wherein the plurality of spatial locations matches a plurality of original spatial locations at which the plurality of visual objects is located in an original 3D image space as originally depicted by the one or more multi-view unlayered images; 
	wherein spatial information describing the plurality of original spatial locations in the original 3D image space at which the plurality of visual objects are located was previously used to partition the plurality of visual objects, as originally depicted by the one or more multi-view unlayered images, into the cinema image layer and the one or more device image layers.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in the current application (17/731,770) is an obvious variant of the independent claim 1 in US Patent (11,361,520). The other minor differences between the claim 1 in the allowed US Patent and claim 1 in the current application do not appear to change the scope of the claimed invention.
Similar mapping and rationale can be applied to each of the dependent claims in the current application and the claims in US Patent 11,361,520.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613